                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                         CR-18-52-GF-BMM-JTJ

                 Plaintiff,

       vs.                                     ORDER ADOPTING FINDINGS
                                              AND RECOMMENDATIONS AND
DANIEL JACOB OCHOA,                              GRANTING MOTION TO
                                                    CHANGE PLEA
                 Defendant.



      Defendant Daniel Ochoa appeared before United States Magistrate Judge

John Johnston on January 29, 2019, and entered a plea of guilty to one count of

Possession of Possession of a Stolen Firearm. Judge Johnston entered Findings

and Recommendations on January 29, 2019. (Doc. 55).

      Judge Johnston determined: (1) that Ochoa was fully competent and capable

of entering an informed and voluntary plea; (2) that Ochoa was aware of the nature

of the charges against him and the consequences of pleading guilty; (3) that Ochoa

fully understood his constitutional rights, and the extent to which he was waiving

those rights by pleading guilty to Count II as charged in the Indictment; and (5)

that Ochoa’s plea of guilty was a knowing and voluntary plea supported by an




                                          1
independent basis in fact establishing each of the essential elements of Count II as

charged in the Indictment. Id. at 1-2.

      Judge Johnston recommended that this Court accept Ochoa’s plea of guilty

to Possession of a Stolen Firearm as charged in the Indictment. Id. at 2. Neither

party filed objections. The Court has reviewed Judge Johnston’s Findings and

Recommendations for clear error. McDonnell Douglas Corp. v. Commodore Bus.

Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court finds no error.

      Accordingly, IT IS ORDERED that Magistrate Judge Johnston’s Findings

and Recommendations (Doc. 55) are ADOPTED IN FULL. Ochoa’s Motion to

Change Plea (Doc. 42) is GRANTED.

      DATED this 20th day of February, 2019.




                                          2
